DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Preliminary amendment filed 1/12/2021 has been entered. All pending claims have been carefully considered in view of the amendment. 

Information Disclosure Statement
	Information disclosure statements filed 2/28/2022 and 1/12/2021 have been considered. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Optical fiber connectors are well known and commonly used in the art. Various configurations, arrangements, and types of optical fiber connectors are known in the art. Optical fiber connectors having a fiber ferrule and a spring for providing a biasing force to the ferrule, so as to provide a more complete mating during connector coupling, is widely known in the art. Myriad of spring and spring push structures for accomplishing this feature are known in the art. 


    PNG
    media_image1.png
    525
    814
    media_image1.png
    Greyscale

Fig. 2 of de Jong et al.
However, none of the prior art including all the cited prior art in the international search report of the corresponding international application, fairly teaches or suggests such an optical fiber connector comprising, inter alia,  the spring push that includes: a tube part; a flange section on an outer circumference of the tube part; a groove part closer to a front side of the tube part than the flange section; and a projection that protrudes outward from a portion of an outer surface of the groove part, and the boot that includes: a claw part on a front edge of a front opening of the boot, wherein the claw part hooks onto the groove part; and a recess in the front edge of the front opening of the boot, wherein the recess engages with the projection, in the manner claimed in the present application.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874